Title: General Orders, 30 May 1780
From: Washington, George
To: 



Head Quarters Morristown Tuesday May 30th 80
Parole Fortune.  Countersigns Fame; France.

[Officers] Of the Day Tomorrow[:] Colonel Livingston[,] Major Trescott[,] Brigade Major 2nd Connecticut brigade

For manœuvring Tomorrow morning 6 o clock Lieutenant Colonels Commandant Butler and Hubly; Majors Torrey and Stewart; Brigade Major 1st Connecticut Brigade to attend the formation of the Battalions; Hand’s and Stark’s Brigades give the Adjutants; Colours from the 2nd Connecticut and Stark’s.
The Commander in Chief is pleased to Order a release of all prisoners now under Confinement except prisoners of war and those of the Connecticutt Brigade who were confined for Mutiny; Obrian late Provost Marshal to return to his duty in the Regiment from whence he was taken.
At a General Court martial of the Line whereof Colonel Ganzevoort is President May 20th Mr Alexander Church superintendant of Co[n]tinental horses was tried.
1st For supporting at public Expence 6 horses or more which he claimed as private property.
2dly For appropriating to his own use a Waggon and four horses which he claimed as his own and for receiving public hire for the same, and public Forage for the Horses.
3dly For permitting two men employed under him to purchase poor horses in the Continental Yard and fatten them on public Forage.
4thly For taking a horse out of the Continental Yard at his own estimation or price of Thirty three dollars which was worth one Thousand and for feeding him on public Forage.
The Court are of opinion that the Charges are not supported and do therefore fully acquit Mr Church.
The Commander in Chief approves the opinion of the Court.
Mr Church is released from his Arrest.
